Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed June 02, 2020.
Claims 21-40 are pending. 
Claims 1-20 are cancelled.

Claim Objections
Claim 27 is objected to because of the following informalities: Claim 27 is dependent from claim 1 which is a cancelled claim. Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other as found within claims 1-20 of U.S. Patent No. 10,698,894.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 38 is a server computing device comprising “a computer-readable storage medium”; wherein the computer-readable storage medium comprises instructions. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 21 and the other independent claims, 31 and 38, are drawn to receiving, a request for an electronic report for an enterprise page, wherein access to the enterprise page is restricted to users in an enterprise by a computer-executable application that is configured to disseminate information to the users in the enterprise; generating the electronic report in response to receipt of the request for the electronic report, wherein the electronic report comprises identities of a subset of the users in the enterprise who have accessed the enterprise page; and transmitting the electronic report to the client computing device responsive to generating the electronic report, wherein the electronic report is provided to the client computing device for presentment on a display of the client computing device.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of receiving, a request for an electronic report for an enterprise page, wherein access to the enterprise page is restricted to users in an enterprise by a computer-executable application that is configured to disseminate information to the users in the enterprise; generating the electronic report in response to receipt of the request for the electronic report, wherein the electronic report comprises identities of a subset of the users in the enterprise who have accessed the enterprise page; and transmitting the electronic report to the client computing device responsive to generating the electronic report, wherein the electronic report is provided to the client computing device for presentment on a display of the client computing device. There is nothing in the claim elements that precludes the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., client device, processor, memory, server device, computer-readable storage medium, display) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception. 
With respect to “generating the electronic report in response to receipt of the request for the electronic report”, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.
The dependent claims 22-30, 32-37, and 39-40, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. For example, claim 22 is drawn to generating organizational data of the electronic report which is a mental process and does not transform the abstract idea into a practical application. Claim 23 is drawn to electronic report access which is a mental process and does not transform the abstract idea into a practical application. Claims 24-26 are drawn to receiving instrumentation data which is a mental process and does not transform the abstract idea into a practical application. Claim 27 is drawn to generating an electronic report which is a mental process and does not transform the abstract idea into a practical application. Claims 28-29 are drawn to identifying sectors on the electronic report which is a mental process and does not transform the abstract idea into a practical application. Claim 30 is drawn to identifying users of the electronic report which is a mental process and does not transform the abstract idea into a practical application. The other dependent claims mirror the claims as discussed above and contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-33, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordasco (U.S. Patent No. 8,930,818) in view of Buettner (U.S. Patent Application No. 2008/0263009).

Regarding Claim 21, Cordasco discloses a method performed by a processor of a server computing device, the method comprising: 
receiving, from a client computing device that is in network communication with the server computing device, a request for an electronic report for an enterprise page, wherein access to the enterprise page is restricted to users in an enterprise by a computer-executable application that is configured to disseminate information to the users in the enterprise (cols.3-4, lines 64-67 and 1-15, respectively; col.9, lines 1-16, Cordasco – a request is received by a user, wherein the user is required to provide credentials into the web analytics application as a way to authenticate whether the user has access/permission to access the requested report); 
generating the electronic report in response to receipt of the request for the electronic report (col.8, lines 23-34 and col.9, lines 9-13, Cordasco – the website analytics is loaded and reported) ; and
transmitting the electronic report to the client computing device responsive to generating the electronic report, wherein the electronic report is provided to the client computing device for presentment on a display of the client computing device (col.5, lines 46-49 and col.9, lines 14-52, Cordasco – data is pulled and presented as one or more interactive graphical reports as an overlay over the customer website). 
However, Cordasco is not as detailed with respect to the electronic report comprises identities of a subset of the users in the enterprise who have accessed the enterprise page.
On the other hand, Buettner discloses the electronic report comprises identities of a subset of the users in the enterprise who have accessed the enterprise page (par [0083-0084], Buettner). It would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to incorporate Buettner’s organizational boundaries into the Cordasco system. A skilled artisan would have been motivated to combine in order to better organize and report website analytics within a more fine-grained approach.

Regarding Claim 22, the combination of Cordasco in view of Buettner, disclose the method of claim 21, wherein the electronic report is generated based upon an organizational dataset stored in computer-readable storage, wherein the organizational dataset comprises identities of the users in the enterprise and positions of the users within the enterprise, and further wherein the electronic report comprises positions of the subset of the users in the enterprise who have accessed the enterprise page (par [0052], [0080], Buettner). 

Regarding Claim 23, the combination of Cordasco in view of Buettner, disclose the method of claim 21, wherein the electronic report further comprises an indication of a number of historic accesses to the enterprise page by the subset of the users (col.3, lines 57-59, Cordasco – website analytics site can aggregate the received data with the historical data received… par [0084], [0086], Buettner – certain users within the organization are given permission to access the query history and queries of other users at the same level; a search history report is generated that details search activities and of the particular user and other users). 

Regarding Claim 27, the combination of Cordasco in view of Buettner, disclose the method of claim 1, wherein the request specifies a time range, and further wherein the electronic report is generated based upon the time range such that each user in the subset of the users accessed the enterprise page within the time range specified in the request (par [0074-0076], Buettner – report is generated when a report generation message is published and the message can contain different parameters such as reporting times, reporting criteria, etc.). 

Regarding Claim 28, the combination of Cordasco in view of Buettner, disclose the method of claim 21, wherein the electronic report further comprises data that indicates a respective sector of the enterprise to which each user in the subset of users belongs (par [0052], [0080], Buettner – Department and/or role/position). 

Regarding Claim 29, the combination of Cordasco in view of Buettner, disclose the method of claim 28, wherein a sector identified in the electronic report is selectable, the method further comprising: receiving, from the client computing device, an indication that the sector has been selected; and responsive to receiving the indication that the sector has been selected, updating the electronic report to identify a number of accesses to the enterprise page by a second subset of the users who belong to the sector (Figs.5&6; par [0086-0089], Buettner). 

Regarding Claim 30, the combination of Cordasco in view of Buettner, disclose the method of claim 21, wherein the electronic report identifies a number of unique users in the enterprise who have accessed the enterprise page over a time range (par [0074-0076], [0080], Buettner).

Claims 31-33 and 37 contain similar subject matter as claims 21, 22, and 27 above; and are rejected under the same rationale.

Claims 38-40 contain similar subject matter as claims 21-23 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 24-26 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: prior to receiving the request for the electronic report, receiving instrumentation data from a second client computing device, wherein the second client computing device has loaded the enterprise page, and further wherein the instrumentation data comprises an identity of a user of the second client computing device, the user of the second client computing device is a user in the enterprise; and responsive to receiving the instrumentation data from the second client computing device, updating an instrumentation dataset to include the instrumentation data, wherein the electronic report is generated based upon the instrumentation data in the instrumentation dataset.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
January 26, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161